Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 10/14/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0114121 (Trivedi) in view of U.S. Patent Publication Number 2003/0135091 (Nakazawa et al.) and U.S. Patent Number 4,935,006 (Hasson)
Regarding claim 1, Trivedi discloses as shown in Figure 2, an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (elongated tubular member 20, see paragraph [0031]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (lumen 26, see paragraph [0031]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end; (c)    a fluid delivery system (fluid source “F”, see paragraph [0032]) coupled with the proximal lumen end, the fluid delivery system having a first mode (when fluid is being delivered using fluid source, see paragraph [0032]) in the fluid delivery system is capable of delivering positive pressure in a predetermined positive pressure range into the stomach prior to the stomach being ressected, the predetermined positive pressure range capable of being based on a size of shape of the stomach prior to the stomach being ressect, a second mode (when suction is being applied to the tube, or when fluid is no longer being delivered, see paragraph [0032]) after the stomach is being resected), wherein the bougie is operably capable of defining a resection line for the sleeve gastrectomy when the predetermined positive pressure range is achieved within the stomach.
Trivedi fails to disclose a monitor coupled with the proximal lumen end operably configured for the monitoring of pressure or volume within the stomach, the apparatus is configured to simultaneously deliver the positive pressure and provide suction.
	Nakazawa, from a related field of endeavor teaches a similar apparatus as shown in Figures 19, 19B where the apparatus includes a monitor (pressure detection circuit 134b, see paragraph [0178]) coupled with a proximal lumen end operably configured for the monitoring of pressure or volume within the stomach. See paragraph [0178].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi to include the pressure detection circuit taught by Nakazawa coupled with the proximal lumen end disclosed by Trivedi in order to monitor the pressure within the stomach.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi such that it was configured to simultaneously deliver the positive pressure and provide suction in order to optimizing fluid delivery (include separate channels positive pressure and suction) in order to optimize pressure (gas is a type of fluid) delivery.
Claims 2, 9-11, and 19, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0114121 (Trivedi) in view of U.S. Patent Publication Number 2003/0135091 (Nakazawa et al.), U.S. Patent Number 4,935,006 (Hasson) as applied to claims 1 and 18 respectively above, and further in view of U.S. Patent Publication Number 2013/0165774 (Nocca)
Regarding claims 2, 9, 10, 19, 26, 27 Trivedi view of Nakazawa fails to disclose wherein the bougie includes at least one balloon portion positioned at the distal bougie end, wherein the bougie includes a shaping portion positioned at the distal bougie end., wherein the shaping portion is a balloon.
Nocca, from the same field of endeavor teaches a similar apparatus as shown in Figures 3, 4 where the apparatus includes shaping portion in the form of one balloon portion (balloon 11, see paragraph [0020]) positioned at the distal bougie end for the purpose of creating a reference point to place gastric band. See paragraph [0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi to include the balloon portion taught by Nocca coupled positioned at the distal bougie end taught by Trivedi in order to create a reference point to place gastric band.
Regarding claim 11, the Office Trivedi as disclosing wherein the bougie includes an articulating tip, because tube member 20 (which necessarily includes the tip) can be articulated by hand.


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi such that suction was provided at the tim in order to withdraw fluid from the stomach there..
Regarding claim 28, the Office Trivedi as disclosing wherein the bougie includes an articulating tip, because tube member 20 (which necessarily includes the tip) can be articulated by hand.

Claims 1, 4-7, 15, 16, 18, 21-23, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.) in view of U.S. Patent Number 8,216,159 (Leiboff), U.S. Patent Number 4,935,006 (Hasson)
Regarding claims 1, 6 Radl discloses as shown in Figures 2, 13 an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (sizing tube 22, lumen 402, see paragraphs [0045]), [0091]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (hollow passageway 22A, see paragraph [0091]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end; (c)    a fluid delivery system (hand pump assembly 38, see paragraph [0051]) coupled with the proximal lumen end, the fluid delivery system having a first mode (fluid being delivered, see paragraph [0051]) in which the fluid delivery system is capable of delivering positive pressure in a predetermined positive pressure range into the stomach prior to the stomach being resected, the predemterined position pressure range capable of being based on a size or shape of the stomach prior to being resected, and a second mode (suction being delivered, see paragraph [0051]) after the stomach has been resected, Radl discloses a monitor (valve 24, see paragraph [0048]) coupled with the proximal lumen end, and wherein the bougie is operably configured to define a resection line for the sleeve gastrectomy when the predetermined positive pressure range is achieved within the stomach.
Radl fails to disclose the monitor configured capable of monitoring of pressure or volume, the apparatus is configured to simultaneously deliver the positive pressure and provide suction.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl discloses to include the indicator pin disclosed by Leiboff in order to indicate to a user when the stomach has reached a desired pressure.
Hasson, from a related field of endeavor teaches a similar apparatus which an ability to provide positive pressure and suction as shown in Figure 5, where the apparatus is configured to simultaneously deliver the positive pressure and provide suction, for the purpose of optimizing fluid delivery. See col. 3, lines 26-31 and col. 5, lines 51-58
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl such that it was configured to simultaneously deliver the positive pressure and provide suction in order to optimizing fluid delivery (include separate channels positive pressure and suction) in order to optimize pressure (gas is a type of fluid) delivery.

Regarding claim 4, Radl discloses wherein the inflation lumen can be used for both inflation and suction. See paragraph [0051]
Regarding claim 5, Radl discloses wherein the fluid delivery system (38) is a hand pump or a foot pump. See paragraphs [0051], [0052].
Regarding claim 7,  Radil discloses, wherein the monitor comprises a control system (valve 24) for metering a fluid delivered through the inflation lumen.
Regarding claim 15 Radl discloses wherein the bougie includes a multi-lumen catheter (passageway 22A and lumen 402 constitute two lumens and thus make sizing tube 22 a multilumen catheter).
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl to duplicate lumen 402 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 16 Radl discloses wherein the predetermined positive pressure range is from 15mmHG to 20mmHG. See paragraph [0052].
Regarding claims 18, 23 Radl discloses as shown in Figures 2, 13 an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (sizing tube 22, lumen 402, see paragraphs [0045]), [0091]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (hollow passageway 22A, see paragraph [0091]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end; (c)    a fluid delivery system (hand pump assembly 38, see paragraph [0051]) coupled with the proximal lumen end, the fluid delivery system having a first mode (fluid being delivered) in which the fluid delivery system is capable of delivering positive pressure in a predetermined positive pressure range into the stomach prior to the stomach being resected, the predemterined position pressure range capable of being based on a size or shape of the stomach prior to being resected, and a second mode after the stomach has been resected, Radl discloses a monitor (valve 24, see paragraph [0048]) coupled with the proximal lumen end, and wherein the bougie is operably configured to define a resection line for the sleeve gastrectomy when the predetermined positive pressure range is achieved within the stomach..
Radl fails to disclose the control system is capable of monitoring of pressure or volume within the stomach, the apparatus is configured to simultaneously deliver the positive pressure and provide suction.
Leiboff, from a related field of endeavor teaches a similar apparatus, as shown in Figure 3, wherein the apparatus includes a control system (indicator pin 340, see col. 9, lines 34-48) coupled with the proximal lumen end operably configured capable of monitoring of pressure or volume, wherein the monitor comprises a visual indicator (pin being ejected) or an audible indicator (sound of pin being ejected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl discloses to include the indicator pin disclosed by Leiboff in order to indicate to a user when the stomach has reached a desired pressure.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl such that it was configured to simultaneously deliver the positive pressure and provide suction in order to optimizing fluid delivery (include separate channels positive pressure and suction) in order to optimize pressure (gas is a type of fluid) delivery.
Regarding claim 21, Radl discloses wherein the inflation lumen can be used for both inflation and suction. See paragraph [0051]
Regarding claim 22, Radl discloses wherein the fluid delivery system is a hand pump (38) or a foot pump. See paragraphs [0051], [0052].
Regarding claim 32 Radl discloses wherein the bougie includes a multi-lumen catheter (passageway 22A and lumen 402 constitute two lumens and thus make sizing tube 22 a multilumen catheter).
Regarding claim 33, Radl discloses wherein the predetermined positive pressure range is from 15mmHG to 20mmHG. See paragraph [0052].
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff), U.S. Patent Number 4,935,006 (Hasson) as applied to claims 1 and 18, respectively above, and further in view of U.S. Patent Publication Number 2011/0046653 (Addington et al.)
Regarding claims 8, 25  Radl fails to disclose wherein the bougie includes at least one sensor coupled with the distal bougie end for monitoring a pressure or volume within the stomach.
Addington, from a related field of endeavor teaches a similar apparatus as shown in Figure 53A where the apparatus includes at least one sensor (first sensor 1510, see paragraph [0292]) coupled with the distal bougie end for monitoring a pressure within the stomach.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl to include the first sensor 1510 disclosed by .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff), U.S. Patent Number 4,935,006 (Hasson) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2015/0133740 (Dierking et al.)
Regarding claim 12, Radl fails to disclose an overtube positioned on the distal bougie end.
Dierking, from the same field of endeavor teaches a similar apparatus as shown in Figure 21 where the apparatus includes an overtube (sheath 236, see paragraph [0066]) positioned on the distal bougie end, for the purpose of protecting the apparatus as it is guided through the body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the sheath disclosed by Dierking in the apparatus disclosed by Radl in order to protect the apparatus as it is guided through the body
Claims 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0114121 (Trivedi) in view of U.S. Patent Number 4,935,006 (Hasson)
Regarding claim 18, Trivedi discloses as shown in Figure 2, an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (elongated tubular member 20, see paragraph [0031]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (lumen 26, see paragraph [0031]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end; (c)    a fluid delivery system (fluid source “F”, control members 34, 32 see paragraph [0032]) coupled with the proximal lumen end, the fluid delivery system having a first mode (when fluid is being delivered using fluid source, see paragraph [0032]) in the fluid delivery system is capable of delivering positive pressure in a predetermined positive pressure range into the stomach prior to the stomach being ressected, the predetermined positive pressure range capable of being based on a size of shape of the stomach prior to the stomach being ressect, a second mode (when suction is being applied to the tube, or when fluid is no longer being delivered, see paragraph [0032]) after the stomach is being resected), a 
Trivedi fails to disclose the apparatus is configured to simultaneously deliver the positive pressure and provide suction.
Hasson, from a related field of endeavor teaches a similar apparatus which an ability to provide positive pressure and suction as shown in Figure 5, where the apparatus is configured to simultaneously deliver the positive pressure and provide suction, for the purpose of optimizing fluid delivery. See col. 3, lines 26-31 and col. 5, lines 51-58
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi such that it was configured to simultaneously deliver the positive pressure and provide suction in order to optimizing fluid delivery (include separate channels positive pressure and suction) in order to optimize pressure (gas is a type of fluid) delivery.

Regarding claim 24, Trivedi discloses wherein the control system comprises a control system (32) capable of metering and monitoring a fluid delivered through the inflation lumen.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff), U.S. Patent Number 4,935,006 (Hasson) as applied to claim 18 above, and further in view of U.S. Patent Publication Number 2015/0133740 (Dierking et al.)
Regarding claim 29, Radl fails to disclose an overtube positioned on the distal bougie end.
Dierking, from the same field of endeavor teaches a similar apparatus as shown in Figure 21 where the apparatus includes an overtube (sheath 236, see paragraph [0066]) positioned on the distal bougie end, for the purpose of protecting the apparatus as it is guided through the body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the sheath disclosed by 
Claims 35, 36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff), U.S. Patent Publication Number 2013/0165774 (Nocca), U.S. Patent Number 4,935,006 (Hasson)
Regarding claims 35, 36, 40 Radl discloses as shown in Figures 1, 8 a system for performing a sleeve gastrectomy, the system comprising: (a)    a first medical device, the first medical device including;
(i)    a bougie (sizing tube 22, lumen 402, see paragraphs [0045]), [0091]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end, (ii)    an inflation lumen (hollow passageway 22A, see paragraph [0091]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end, (iii)    a pump (hand pump assembly 38, see paragraph [0051]) coupled with the proximal lumen end, the pump having a first mode (delivering fluid, see paragraph [0051]) being capable of delivering a predetermined positive pressure range into the stomach prior to the stomach being resected, the predetermined positive pressure range being capable of being based on a size or shape of the stomach prior to the stomach being resected, and a second mode (delivering a suction, see paragraph [0051]) , (iv)    a second medical device (stapler 14, see paragraph [0065]), the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; and wherein the first medical device and the second medical device are operably configured to define a resection line for the sleeve gastrectomy when the predetermined positive pressure range is achieved within the stomach; and wherein the second medical device is operably configured to clamp the stomach along the resection line.
Radl fails to disclose a monitor coupled with the proximal lumen end for the monitoring of pressure or volume of the stomach, and, (v)    a shaping portion, the shaping portion being positioned at the distal bougie end, wherein the shaping portion is operably configured to position a portion of the stomach, the medical device is operably configured to simultaneously deliver positive pressure and provide suction    
Leiboff, from a related field of endeavor teaches a similar apparatus, as shown in Figure 3, wherein the apparatus includes a monitor (indicator pin 340, see col. 9, lines 34-48) coupled with the proximal lumen end operably configured capable of monitoring of pressure or volume, wherein the monitor comprises a visual indicator (pin being ejected) or an audible indicator (sound of pin being ejected).
 discloses to include the indicator pin.
Nocca, from the same field of endeavor teaches a similar apparatus as shown in Figures 3, 4 where the apparatus includes shaping portion in the form of one balloon portion (balloon 11, see paragraph [0020]) positioned at the distal bougie end for the purpose of creating a reference point to place gastric band. See paragraph [0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi to include the balloon portion taught by Nocca coupled positioned at the distal bougie end taught by Trivedi in order to create a reference point to place gastric band.
Hasson, from a related field of endeavor teaches a similar apparatus which an ability to provide positive pressure and suction as shown in Figure 5, where the apparatus is configured to simultaneously deliver the positive pressure and provide suction, for the purpose of optimizing fluid delivery. See col. 3, lines 26-31 and col. 5, lines 51-58
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl such that it was configured to simultaneously deliver the positive pressure and provide suction in order to optimizing fluid delivery (include separate channels positive pressure and suction) in order to optimize pressure (gas is a type of fluid) delivery.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff)
 as applied to claim 35, respectively above, and further in view of U.S. Patent Publication Number 2011/0046653 (Addington et al.)
Regarding claim 41,  Radl fails to disclose wherein the bougie includes at least one sensor coupled with the distal bougie end for monitoring a pressure or volume within the stomach.
Addington, from a related field of endeavor teaches a similar apparatus as shown in Figure 53A where the apparatus includes at least one sensor (first sensor 1510, see paragraph [0292]) coupled with the distal bougie end for monitoring a pressure within the stomach.
 to include the first sensor 1510 disclosed by Addington such that the bougie includes at least one sensor coupled with the distal bougie end for monitoring a pressure within the stomach in order to configure the distal bougie end to monitor pressure within the stomach.
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but are moot in view of the new grounds of rejection
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771